643 N.W.2d 280 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Roland C. AMUNDSON, an Attorney at Law of the State of Minnesota.
No. C2-02-655.
Supreme Court of Minnesota.
May 9, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent Roland C. Amundson alleging that between 1995 and 2000, while serving as trustee respondent misappropriated more than $414,000 from a trust established for the benefit of a disabled woman, that respondent has pleaded guilty to five felony counts of theft by swindle for the misappropriation, and that respondent has violated Minn. R. Prof. Conduct 8.4(b), (c) and (d).
Respondent has waived his right to answer the petition and therefore the allegations in the petition are deemed admitted under Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR), for purposes of this proceeding only.
Respondent has waived his right to a hearing under Rule 14, RLPR, and he and the Director jointly recommend that the appropriate discipline is disbarment from *281 the practice of law under Rule 15, RLPR, and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Roland C. Amundson is disbarred from the practice of law effective immediately. Respondent shall pay $900 in costs under Rule 24, RLPR.
GILBERT, J., took no part in the consideration or decision of this matter.
BY THE COURT:
PAUL H. ANDERSON
Associate Justice